905 So. 2d 159 (2005)
Roger B. THOMAS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D04-1533.
District Court of Appeal of Florida, Third District.
February 9, 2005.
Rehearing and Rehearing Denied July 13, 2005.
Roger B. Thomas, in proper person.
Charles J. Crist, Jr., Attorney General, and Erin Kinney, Assistant Attorney General, for appellee.
Before GREEN, CORTIÑAS, and ROTHENBERG, JJ.
Rehearing and Rehearing En Banc Denied July 13, 2005.
PER CURIAM.
Appellant, Roger B. Thomas, appeals the denial of his motion to correct illegal sentence pursuant to Rule 3.800, Florida Rules of Criminal Procedure. We find no merit to his arguments except that he is correct, as conceded by the state, that the court should have used a 1994 scoresheet to calculate the appropriate guideline range for his burglary sentence. Since, however, his burglary sentence runs concurrently with his habitual violent offender sentence for robbery, which was not affected *160 by the 1995 guidelines, resentencing using a corrected scoresheet for the burglary would not affect his overall sentence and would therefore be an exercise in futility. See State v. McBride, 848 So. 2d 287 (Fla.2003); McCoy v. State, 876 So. 2d 1243 (Fla. 3d DCA 2004); Richmond v. State, 867 So. 2d 449 (Fla. 3d DCA 2004); Hummel v. State, 782 So. 2d 450 (Fla. 1st DCA 2001). We therefore affirm the order under review.
Affirmed.